  Case 20-11823       Doc 56     Filed 10/06/20 Entered 10/06/20 09:58:57            Desc Main
                                  Document     Page 1 of 12



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS



In re HOPSTER’S, LLC,                                        IN PROCEEDINGS IN
                                                             CHAPTER 11
      DEBTOR                                                 CASE NO. 20-11823-JEB
_______________________________________



                       Updated Certificate of Service: Notice of Hearing

        Debtor’s counsel, undersigned, hereby certifies that I have served this Honorable Court’s
Order and Notice of Telephonic Hearing and Objection/Response Deadline [ORDER #10: Issued
9/9/2020], and Amended Affidavit of Alex R. Hess [DOC #40] on September 25, 2020, on all
creditors, and on all counsel with an appearance in this case, on the parties and interested parties
that have filed appearances or do receive notice/papers in this case, was filed and served via the
Court’s CM/ECF system on the below date:




                                              Respectfully submitted,

DATED: October 6, 2020                        /s/ Alex R. Hess
                                              Alex R. Hess, Esq.
                                              Tarlow Breed Hart & Rodgers, P.C.
                                              101 Huntington Avenue
                                              Prudential Center, 5th Floor
                                              Boston, MA 02199
                                              Tel. (610) 730-9472
                                              Fax. (617) 261-7673
                                              e-mail: ahess@tbhr-law.com




Case No. 20-11823; HOPSTER’S, LLC
  Case 20-11823      Doc 56     Filed 10/06/20 Entered 10/06/20 09:58:57   Desc Main
                                 Document     Page 2 of 12



Paula R.C. Bachtell
U.S. Department of Justice
Office of the United States Trustee
John W. McCormack Post Office and Courth
5 Post Office Square, Suite 1000
Boston, MA 02109-3934
(617) 788-0406
Fax : (617) 565-6368
Email: paula.bachtell@usdoj.gov


Assistant U.S. Trustee
John Fitzgerald
Office of the US Trustee
J.W. McCormack Post Office & Courthouse
5 Post Office Sq., 10th Fl, Suite 1000
Boston, MA 02109


Trustee
Stephen Darr
Huron Consulting Group
Suite 2301
100 High St.
Boston, MA 02110
617-226-5593

Alex F. Mattera
Pierce Atwood LLP
100 Summer Street, 22nd Floor
Boston, MA 02110
Email: amattera@pierceatwood.com

Alan M. Cohen, Esquire
LAW OFFICES OF ALAN M. COHEN LLC
550 Worcester Road
Framingham, MA 01702
acohen@collections-law.com




Case No. 20-11823; HOPSTER’S, LLC
  Case 20-11823      Doc 56     Filed 10/06/20 Entered 10/06/20 09:58:57   Desc Main
                                 Document     Page 3 of 12



                                           Hopster’s LLC
                            Chapter 11; Docket No. 20-11823-JEB


Brewhouse Solutions LLC
PO BOX 388
Henniker, NH 03242

Alan M. Cohen Esq.
550 Worcester Road
Framingham, MA 01702

Fleet Refrigeration and Air Conditioning
27 Canal Street
PO Box 560098
Medford MA 02155-3621

American Express
P.0. Box 1270
Newark, NJ 07101-1270

Cohn & Dussi , LLC
68 Harrison Avenue, Suite 502
Boston MA 02111

Sysco Boston LLC
99 Spring Street
Plympton, MA 02367

Chase Auto
PO Box 182055
Columbus, OH 43218-2055

Best Buy Credit Services
PO Box 790441
St Louis, MO 63179

Elan Financial Services
Card Member Services
P.O. Box 108
St Louis , MO 63166-0108



City of Newton
1000 Commonwealth Avenue


Case No. 20-11823; HOPSTER’S, LLC
  Case 20-11823       Doc 56    Filed 10/06/20 Entered 10/06/20 09:58:57   Desc Main
                                 Document     Page 4 of 12



Newton Centre, MA 02459

City of Boston
Office of the Collector-Treasurer
One City Hall Square
Boston, MA 02201

Prime Realty Trust 11
c/o Otis Realty, Inc.
17 Main Street, Suite 201
Watertown, MA 02472

Eversource
POB 56007
Boston MA 02205-6007

Sweder & Ross LLP
28 State Street, Suite 802
Boston MA 02109

On Deck
1400 Broadway,
New York, New York 10018

TD Auto Finance
PO Box 100295
Columbia, SC 29202-3295

Rockland Trust
288 Union Street
Rockland MA 02370

Rockland Trust Card member Services
P.O. Box 790408
St. Louis, MO 63179-0408

Daimler Truck Financial
P.O. Box 901
Roanoke, TX 76262

Chase Credit Card INK
CARDMEMBER SERVICE
PO BOX 1423
CHARLOTTE NC 28201-1423
Commonwealth of Massachusetts
EZ Drive Payment Processing Center



Case No. 20-11823; HOPSTER’S, LLC
  Case 20-11823       Doc 56     Filed 10/06/20 Entered 10/06/20 09:58:57   Desc Main
                                  Document     Page 5 of 12



PO Box 847840
Boston, MA 02284-7840

NORTH STAR LEASING COMPANY
PO BOX 4505
BURLINGTON, VT 05406

Ardagh Metal Beverage USA
PO Box 417913
Boston, MA 02241-7914

Law Office of Walter J. Sullivan, Jr.
33 Garrison Road
Hingham, MA 02043

Adam WP Goncalves, Esq.
One Gateway Center
300 Washington St, Ste 450
Newton, MA 02458

Uline
PO Box 88741
Chicago, IL 60680-1741

Frank Rounds
65 York Ave
Randolph, MA 02368

Paytronix Systems, Inc.
80 Bridge Street
Newton MA 02458

Emmaculate Reflections
5440 N. State Road 7, Suite #223
Ft. Lauderdale, FL 33319

NFLSRE 51 Sleeper LLC
c/o Aaron Fenton, Esq.
Mintz Levin
One Financial Center
Boston, MA 02111

NFLSRE 51 Sleeper LLC
c/o Kelly Frey, Esq.
Mintz Levin
One Financial Center



Case No. 20-11823; HOPSTER’S, LLC
  Case 20-11823        Doc 56   Filed 10/06/20 Entered 10/06/20 09:58:57   Desc Main
                                 Document     Page 6 of 12



Boston, MA 02111

People's United Bank
PO Box 820
Burlington, VT 05402

People's United Bank
850 Main Street
Bridgeport, CT 06604

Rockland Trust Bank
288 Union Street
Rockland, MA 02370

James D. Davenport
Relationship Manager, VP
People’s United Bank, N.A.
One Conant Street
Danvers, MA 01923

Wulf Fish Wholesale LLC
2 Boston Fish Pier
Boston, MA 02210

Pain D’Avignon
15 Hinckley Road
Hyannis, MA 02601

Espresso Plus
85 Commercial Street
Medford, MA 02155

Lindenmeyr Munroe
190 Mechanic Street
Bellingham, MA 02019

Lindenmeyr Munroe
Three Manhattanville Road
Purchase, New York 10577-2123

Accardi Foods
85 Commercial Street
Medford, MA 02155




Case No. 20-11823; HOPSTER’S, LLC
  Case 20-11823        Doc 56    Filed 10/06/20 Entered 10/06/20 09:58:57   Desc Main
                                  Document     Page 7 of 12



Performance Food Group
12500 West Creek Parkway
Richmond, VA 23238

Baldor Boston, LLC
130 Eastern Avenue
Chelsea, MA 02150

Falvey Linen Supply
23 Walpole Park South
Walpole, MA 02081

Alcohol Beverages Control Commission
95 4th Street, Suite 3
Chelsea, MA 02150

Advanced Beacon Inc.
178 Spruce Street
Watertown, MA 02472

Airgas National Carbonation
3101 Stafford Drive
Charlotte, NC 28208

Alcohol Tobacco Tax and Trade Bureau
1310 G St. NW
Washington, DC 20004

Amherst Label Inc.
15 Westchester Drive
Milford, NH 03055

Ardagh Grou
443 South East Avenue
P.O. Box 400
Bridgeton, NJ 08302

Best Buy
7601 Penn Ave. S
Richfield, MN 55423

Atlantic Beverage Distributors
350 Hopping Brook Road
Holliston, MA 01746




Case No. 20-11823; HOPSTER’S, LLC
  Case 20-11823      Doc 56     Filed 10/06/20 Entered 10/06/20 09:58:57   Desc Main
                                 Document     Page 8 of 12



BizBash
15 Technology Parkway South, Suite 250
Norcross, Georgia 30092

Blue Drop Water
1 Kelleway Drive
Randolph, MA 02368

Boston Chefs
875 Main Street
Cambridge, MA 02139

Bucci Grinding Group
10 Draper Street
Woburn, MA 01801

Cintas
10G Gill Street
Woburn, MA 01801

City of Newton
1000 Commonwealth Avenue
Newton Centre, MA 02459

Coca Cola Bottling
9 B Street
Needham, MA 02494

The Coca-Cola Company
P.O. Box 1734
Atlanta, GA 30301

Comcast
338 Walnut Street
Newton, MA 02460

Craft Collective
378 Page Street, Unit 13
Stoughton, MA 02072

Crosby Hop Farm
8648 Crosby Road NE
Woodburn, OR 97071




Case No. 20-11823; HOPSTER’S, LLC
  Case 20-11823       Doc 56    Filed 10/06/20 Entered 10/06/20 09:58:57   Desc Main
                                 Document     Page 9 of 12



Drains by James
P.O. Box 43
Woburn, MA 01801

ECOLAB
P.O. Box 905327
Charlotte, NC 28290-5327

Eversource
P.O. Bos 660369
Dallas, TX 75266

Fish Window Cleaning
P.O. Box 943
Arlington, MA 02476

Foxx Equipment
421 Southwest Boulevard
Kansas City, MO 64108

F.W. Webb Company
160 Middlesex Turnpike
Bedford, MA 01730

GW Kent, Inc.
506 S Huron Street
Ypsilanti, MI 48197

The Hanover Insurance Group, Inc.
440 Lincoln Street
Worcester, MA 01653-0002

Google, Inc.
1600 Amphitheatre Parkway
Mountain View, CA, 94043

Health Care Associates
33 Arch Street, 17th Floor
Boston, MA 02110

Home Depot
339 Speen Street
Natick, MA 01760




Case No. 20-11823; HOPSTER’S, LLC
  Case 20-11823       Doc 56    Filed 10/06/20 Entered 10/06/20 09:58:57   Desc Main
                                Document      Page 10 of 12



Hearst Television
300 WEST 57TH STREET, 39TH FLOOR
NEW YORK NY 10019

Horizon Beverage Company, Inc.
45 Commerce Way
Norton, MA 02766

Horizon Beverage Company, Inc.
Ludlow Crossing
485 Holyoke St
Ludlow, MA 01056

Igor’s Welding Supply Co.
205 Grove Street
Watertown, MA 02472

Indeed, Inc.
6433 Champion Grandview Wa,y Building 1
Austin, TX 78750

Jet Gasket & Seal Co.
3245 E Patrick Lane H
Las Vegas, NV 89120

J.J. Ruddy Insurance Agency
153 Main Street
Medford, MA 02155

Keg Logistics, LLC
9360 Station Street, Unit 325
Lone Tree, CO 80124

Lowe’s Companies, Inc.
1000 Lowe’s Boulevard
Mooresville, NC 28117

LD Carlson Company
463 Portage Blvd
Kent, OH 44240

Lenox-Martell, Inc.
89 Heath Street
Boston, MA 02130




Case No. 20-11823; HOPSTER’S, LLC
  Case 20-11823      Doc 56       Filed 10/06/20 Entered 10/06/20 09:58:57   Desc Main
                                  Document      Page 11 of 12



Lowe’s Home Improvement
15 Commerce Way
Woburn, MA 01801

Mass. Dept. of Revenue
100 Cambridge Street, 2nd Floor
Boston, MA 02114

Mailchimp
Ponce City Market
675 Ponce De Leon Ave NE E178
Atlanta, GA 30308

McMaster-Carr
P.O. Box 94930
Cleveland, OH 44101-4930

McMaster-Carr
200 Aurora Industrial Pkwy.
Aurora, OH 44202-8087

MoreFlavor, Inc.
200 1st Street
Ambridge, PA 15003

National Grid
P.O. Box 11735
Newark, NJ 07101-4735

U.S. Post Office
17 Main Street, Suite 201
Watertown, MA 02472

Prime Realty Trust
467 Columbus Avenue
Boston MA 02116

Regency Wraps
2731 Satsuma Drive
Dallas, TX 75229

Republic Services
385 Dunstable Road
Tyngsborough, MA 01879




Case No. 20-11823; HOPSTER’S, LLC
  Case 20-11823      Doc 56     Filed 10/06/20 Entered 10/06/20 09:58:57   Desc Main
                                Document      Page 12 of 12



Restaurant Depot
1524 132nd St
College Point, NY 11356

Town of Wayland
41 Cochituate Road
Wayland, MA 01778

Water & Sewer Department
Department of Public Works
Newton City Hall
1000 Commonwealth Avenue
Newton Centre, MA 02459

WEBstaurant Store, Inc.
2205 Old Philadelphia Pike
Lancaster, PA 17602

Wyeast Laboratories, Inc.
P.O. Box 146
Odell, OR 97044

Yakima Valley Hops
702 North 1st Avenue
Yakima, WA 98902

Awesome Gapps Inc.
221 Kearny Street, Suite 300
San Francisco, CA 94108

YAMM
221 Kearny Street, Suite 300
San Francisco, CA 94108

Zucerman Honickman, Inc.
191 S Gulph Road
King of Prussia, PA 19406




Case No. 20-11823; HOPSTER’S, LLC
